Exhibit 10(c)

﻿

UNION PACIFIC CORPORATION

GRANT NOTICE FOR 2013 STOCK INCENTIVE PLAN

NONQUALIFIED STOCK OPTION

FOR GOOD AND VALUABLE CONSIDERATION, Union Pacific Corporation (the “Company”),
hereby grants to Participant named below the nonqualified stock option (the
“Option”) to purchase any part or all of the number of shares of its common
stock, par value $2.50 (the “Common Stock”), that are covered by this Option, as
specified below, at the Exercise Price per share specified below and upon the
terms and subject to the conditions set forth in this Grant Notice, the Union
Pacific Corporation 2013 Stock Incentive Plan (the “Plan”) and the Standard
Terms and Conditions (the “Standard Terms and Conditions”) adopted under such
Plan, and provided to the Participant, each as amended from time to time.  This
Option is granted pursuant to the Plan and is subject to and qualified in its
entirety by the Standard Terms and Conditions.

﻿

﻿

 

 

Name of Participant:

  FIRST_NAME  LAST_NAME

﻿

  ID: EMPLOYEE_ID

Grant Date:

  2/8/2018

Grant Number:

  OPTION_NUMBER

Number of Shares of Common Stock covered by Option:

  X,XXX

Exercise Price Per Share:

  $XXX.XX

Expiration Date:

  2/8/2028

Vesting Schedule:

Shares

Vest Date

﻿

X,XXX

2/4/2019

﻿

X,XXX

2/4/2020

﻿

X,XXX

2/4/2021

﻿

This Option is not intended to qualify as an incentive stock option under
Section 422 of the Internal Revenue Code of 1986, as amended.

By electronically accepting this Option,  the Participant acknowledges that he
or she has received and read, and agrees that this Option shall be subject to,
the terms of this Grant Notice, the Plan and the Standard Terms and
Conditions.  The Participant also hereby consents to the delivery of information
(including, without limitation, information required to be delivered to the
Participant pursuant to applicable securities laws) regarding the Company and
the Subsidiaries, the Plan, and the Option via Company website or other
electronic delivery.

THE PARTICIPANT WILL BE DEEMED TO HAVE ACCEPTED THE OPTION AND THE STANDARD
TERMS AND CONDITIONS IF THE PARTICIPANT DOES NOT OBJECT IN WRITING WITHIN NINETY
(90) DAYS FOLLOWING DELIVERY OF THIS GRANT NOTICE AND THE STANDARD TERMS AND
CONDITIONS.

 

 

 

--------------------------------------------------------------------------------

 

﻿

UNION PACIFIC CORPORATION

STANDARD TERMS AND CONDITIONS FOR
NONQUALIFIED STOCK OPTION

﻿

These Standard Terms and Conditions apply to the Option granted pursuant to the
Union Pacific Corporation 2013 Stock Incentive Plan (the “Plan”), which is
identified as nonqualified stock option and is evidenced by a Grant Notice that
specifically refers to these Standard Terms and Conditions.  In addition to
these Terms and Conditions, the Option shall be subject to the terms of the
Plan, which are incorporated into these Standard Terms and Conditions by this
reference.  Capitalized terms not otherwise defined herein shall have the
meaning set forth in the Plan.

﻿

OPTION

﻿

1.



TERMS OF OPTION

Union Pacific Corporation (the “Company”), has granted to the Participant named
in the Grant Notice provided to said Participant herewith (the “Grant Notice”) a
nonqualified stock option (the “Option”) to purchase up to the number of shares
of the Company’s common stock (the “Common Stock”), set forth in the Grant
Notice.  The exercise price per share and the other terms and conditions of the
Option are set forth in the Grant Notice, these Standard Terms and Conditions
(as amended from time to time), and the Plan.  For purposes of these Standard
Terms and Conditions and the Grant Notice, any reference to the Company shall
include a reference to any Subsidiary.

2.



NONQUALIFIED STOCK OPTION

The Option is not intended to be an incentive stock option under Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”) and will be
interpreted accordingly.

3.



EXERCISE OF OPTION

The Option shall not be exercisable as of the Grant Date set forth in the Grant
Notice.  After the Grant Date, to the extent not previously exercised, and
subject to termination or acceleration as provided in these Standard Terms and
Conditions and the Plan, the Option shall be exercisable only to the extent it
becomes vested, as described in the Grant Notice, these Standard Terms and
Conditions and/or the terms of the Plan, to purchase up to that number of shares
of Common Stock as set forth in the Grant Notice, provided that (except as may
be provided otherwise in Section 4 below) the Participant remains employed with
the Company and does not experience a termination of employment. 

The exercise price (the “Exercise Price”) of the Option is set forth in the
Grant Notice.  The Company shall not be obligated to issue any shares of Common
Stock until the Participant shall have paid the total Exercise Price for that
number of shares of Common Stock.  To exercise the Option (or any part thereof),
the Participant shall deliver to the Company appropriate notice specifying the
number of whole shares of Common Stock the Participant wishes to purchase
accompanied by valid payment in the form of (i) a check, (ii) an attestation
form confirming the Participant’s current ownership of whole shares of Common
Stock equal in value to the total Exercise Price for that number of shares of
Common Stock, and/or (iii) an authorization to sell shares equal in value to the
total Exercise Price for that number of shares of Common Stock.  Notices and
authorizations shall be delivered and all checks shall be payable to the
Company’s third party stock plan administrator, or as otherwise directed by the
Company.

Fractional shares may not be exercised.  Shares of Common Stock will be issued
as soon as practicable after exercise.  Notwithstanding the above, for
administrative or other reasons, including, but not limited to the Company’s
determination that exercisability of the Option would



2

 

--------------------------------------------------------------------------------

 



violate any federal, state or other applicable laws, the Company may from time
to time suspend the ability of the Participant to exercise an Option for limited
periods of time, which suspensions shall not change the period in which the
Option is exercisable, except as otherwise provided in the Plan.

4.



EXPIRATION OF OPTION

Except as otherwise may be provided by the Committee consistent with the terms
of the Plan, the Option shall expire and cease to be exercisable as of the
earlier of (a) the Expiration Date set forth in the Grant Notice or (b) the date
specified below in Sections 4A. through 4G., as applicable.

A.



If the Participant’s termination of employment is by reason of death or the
Participant is determined to be disabled under the provisions of the Company’s
or a Subsidiary’s long-term disability plan, then any vesting period with
respect to the Option shall be deemed to be satisfied and the Option shall
become fully vested and exercisable (by the Participant or the Participant’s
estate, beneficiary or legal representative, as the case may be) at the date of
such termination of employment or the first day on which the Participant is
determined to be disabled under such long-term disability plan, as the case may
be, until the date that is five (5) years following the date of such termination
of employment or the first day of disability as determined under such long-term
disability plan, as the case may be.

B.



If the Participant remains continuously employed with the Company or a
Subsidiary until September 30, 2018, (which shall include a period of time
during which the Participant is absent from active employment in accordance with
a leave of absence policy adopted by the Company or a Subsidiary), and retires
at or after attaining age 62 with 10 years of vesting service under the
provisions of the Company’s or a Subsidiary’s qualified pension plan (“62/10
Status”), then the Option shall be exercisable in accordance with and at the
times it becomes vested, as described in the Grant Notice, notwithstanding the
Participant’s termination of employment with the Company or a Subsidiary, until
the date that is five (5) years following the date of such termination of
employment.

C.



If the Participant’s employment is involuntarily terminated by the Company or
any of its Subsidiaries (other than a termination as a result of disability,
cause or gross misconduct) within two (2) years following a Change in Control
(as defined in the Plan), any vesting period with respect to the Option shall be
deemed to be satisfied and the Participant may exercise the Option upon the date
of such termination of employment, and the Option shall remain exercisable until
the date that is three (3) years following the date of such termination of
employment (or until the date that is five (5) years following the date of such
termination of employment, in the case of a termination of employment by reason
of the Participant’s death or a termination of employment described in Section
4B. or Section 4D. hereof).  Furthermore, the Option exercise period shall be as
described in Section 4A. in the event the Participant is determined to be
disabled under the provisions of the Company’s or a Subsidiary’s long-term
disability plan prior to the Participant’s termination of employment described
in this Section 4C.

D.



If the Participant terminates employment and at the time of such termination of
employment the Participant is eligible (age 65 or at least age 55 with 10 years
of vesting service) to begin receiving pension payments immediately (whether or
not such Participant actually begins to receive payments) from a qualified
pension plan sponsored by the Company or a Subsidiary, the Participant may
exercise any portion of the Option that is vested and exercisable at the time of
the Participant’s termination of employment until the date that is five (5)
years following the date of such termination of employment.

E.



In the event of a Change in Control in which the acquiring or surviving company
in the transaction does not assume or continue the Option upon the Change in
Control, any



3

 

--------------------------------------------------------------------------------

 



vesting period with respect to the Option shall be deemed to be satisfied and
the Option shall become fully vested and exercisable (provided that the Option
may be canceled upon the consummation of the Change in Control without payment
of any additional consideration if the exercise price of the Option is less than
the consideration per Share payable to shareholders of the Company in such
Change in Control) and the Participant may exercise the Option not assumed or
continued until the date that is five (5) years following the date of such
Change in Control.  If the Participant terminates employment following such
Change in Control for a reason described in 4F., any unexercised portion of the
Option shall be immediately forfeited and canceled as of the date of such
termination of employment.

F.



Notwithstanding any other provision of this Section 4, if the Participant’s
employment is terminated by the Company for deliberate, willful or gross
misconduct, the unexercised portion of the Option, whether or not then vested
and exercisable, shall be immediately forfeited and canceled as of the date of
such termination of employment.

G.



Except as otherwise provided in this Section 4 hereof: (i) the Participant may
exercise any portion of the Option that is vested and exercisable at the time of
the Participant’s termination of employment until the date that is three (3)
months following the date of such termination of employment; and (ii) any
portion of the Option that is not vested and exercisable at the time of such
termination of employment shall be forfeited and canceled as of the date of such
termination of employment.

﻿

PROTECTION OF CONFIDENTIALITY

﻿

By electronically accepting the Option and these Standard Terms and Conditions,
the Participant acknowledges and agrees to the following.

5.



CONFIDENTIAL INFORMATION; TRADE SECRETS

The Participant acknowledges that the Company regards certain information
relating to its business and operations as confidential.  This includes all
confidential and proprietary information concerning the assets, business or
affairs of the Company or any Subsidiary or any customers thereof ("Confidential
Information").  The Participant’s electronic signature also acknowledges that
the Company has certain information that derives economic value from not being
known to the general public or to others who could obtain economic value from
its disclosure or use, which the Company takes reasonable efforts to protect the
secrecy of ("Trade Secrets").

6.



TYPES OF CONFIDENTIAL INFORMATION OR TRADE SECRETS

The Participant acknowledges that he or she developed or have had and will in
the future continue to have access to one or more of the following types of
Confidential Information or Trade Secrets: information about rates or costs;
customer or supplier agreements and negotiations; business opportunities;
scheduling and delivery methods; business and marketing plans; financial
information or plans; communications within the attorney-client privilege or
other privileges; operating procedures and methods; construction methods and
plans; proprietary computer systems design, programming or software; strategic
plans; succession plans; proprietary company training programs; employee
performance, compensation or benefits; negotiations or strategies relating to
collective bargaining agreements and/or labor disputes; and internal or external
claims or complaints regarding personal injuries, employment laws or policies,
environmental protection, or hazardous materials.  By electronically accepting
the Grant Notice and these Standard terms and Conditions, the Participant agrees
that any unauthorized disclosures by him or her to any third party of such
Confidential Information or Trade Secrets would constitute gross misconduct.





4

 

--------------------------------------------------------------------------------

 



7.



AGREEMENT TO MAINTAIN CONFIDENTIAL INFORMATION

The Participant agrees that he or she will not, unless he or she receives prior
written consent from the senior human resources officer or such other person
designated by the Company (hereinafter collectively referred to as the "Sr. HR
Officer"), or unless ordered by a court or government agency, (i) divulge, use,
furnish or disclose to any subsequent employer or any other person, whether or
not a competitor of the Company, any Confidential Information or Trade Secrets,
or (ii) retain or take with him or her when he or she leaves the Company any
property of the Company or any documents (including any electronic or computer
records) relating to any Confidential Information or Trade Secrets.

8.



PRIOR NOTICE OF EMPLOYMENT, ETC

(i)  The Participant acknowledges that if he or she become an employee,
contractor, or consultant for any other person or entity engaged in the Business
of the Company as defined in Section 10 (“Entity”), this would create a
substantial risk that he or she would, intentionally or unintentionally,
disclose or rely upon the Company’s Confidential Information or Trade Secrets
for the benefit of the other Entity to the detriment of the Company.  The
Participant further acknowledges that such disclosures would be particularly
damaging if made shortly after he or she leaves the Company.  Therefore, by
electronically accepting the Grant Notice and these Standard Terms and
Conditions, the Participant agrees that for a period of one-year after he or she
leaves the Company, before accepting any employment or affiliation with another
Entity he or she will give written notice to the Sr. HR Officer of his or her
intention to accept such employment or affiliation.  The Participant also agrees
to confer in good faith with the Sr. HR Officer concerning whether his or her
proposed employment or affiliation could reasonably be expected to be performed
without improper disclosure of Confidential Information or Trade Secrets.

(ii)  If the Sr. HR Officer and the Participant are unable to reach agreement on
this issue, he or she agrees to submit this issue to arbitration, to be
conducted under the rules of the American Arbitration Association, for final
resolution.  The Participant also agrees that he or she will not begin to work
for another person or entity engaged in the Business of the Company as defined
in Section 10, until the Sr. HR Officer or an arbitrator has determined that
such employment could reasonably be expected to be performed without improper
disclosure of the Company’s Confidential Information or Trade Secrets.

9.



FAILURE TO COMPLY

The Participant agrees that, if he or she fails to comply with any of the
promises that he or she made in Section 7 or 8 above, (a) the Option, to the
extent then unexercised, whether vested or unvested, will be immediately
forfeited and cancelled and (b) the Participant will be required to immediately
deliver to the Company an amount (in cash or in shares of Common Stock) equal to
the market value (on the date of exercise) of any shares of Common Stock
acquired on exercise of the Option less the exercise price paid for such shares
to the extent such shares were acquired by the Participant upon exercise of the
Option at any time from 180 days prior to the earlier of (i) the date when he or
she leaves the Company or (ii) the date he or she fails to comply with any such
promise that hr or she made in Section 7 or 8, to 180 days after the date when
the Company learns that the Participant has not complied with any such promise.
The Participant agrees that he or she will deliver such shares of Common Stock
(or the cash equivalent) to the Company on such terms and conditions as may be
required by the Company.  The Participant further agrees that the Company will
be entitled to enforce this repayment obligation by all legal means available,
including, without limitation, to set off the market value of any such shares of
Common Stock against any amount that might be owed to him or her by the
Company.  The Participant acknowledges that the Company would not have awarded
the Participant the shares of Common Stock granted to him or her under the Grant
Notice absent the Participant’s agreement to be bound by the promises made in
Sections 7 and 8 above.





5

 

--------------------------------------------------------------------------------

 



NO DIRECT COMPETITION

﻿

By electronically accepting the Option and these Standard Terms and Conditions,
the Participant acknowledges and agrees to the following.

10.



NON-SOLICITATION OF CUSTOMERS; NON-COMPETITION

The Participant agrees that for a period of one year following his or her
departure from the Company, he or she will not (directly or in association with
others) call on or solicit any of the Company’s customers with whom he or she
had personal contact while he or she was employed by the Company, for the
purpose of providing the customers with goods and/or services similar in nature
to those provided by the Company in its Business as defined below.  The
Participant further agrees that for the same time period, he or she will not,
directly or indirectly, engage in any activity which is the same as or
competitive with the Business (as defined below) including, without limitation,
engagement as an officer, director, proprietor, employee, partner, investor
(other than as a holder of less than 2% of the outstanding capital stock of a
publicly traded corporation), guarantor, consultant, advisor, agent, sales
representative or other participant, in any market in which the Company conducts
its Business.  For purposes of these Standard Terms and Conditions, the term
“Business” means the transportation of goods in interstate commerce and related
services in or through or for any state in which the Company or any of its
affiliates provides such services directly or indirectly and any other activity
that supports such operations including by the way of example but not
limitation, marketing, information systems, logistics, technology development or
implementation, terminal services and any other activity of the Company or any
of its affiliates.  This Section 10 is not intended to prevent the Participant
from engaging in any activity that is not the same as or competitive with the
Business.  The Participant acknowledges that the Company would not have awarded
him or her the shares of Common Stock granted under the Grant Notice absent his
or her agreement to be bound by the promises made in this Section 10.

11.



ACKNOWLEDGMENT; INJUNCTIVE RELIEF

The Participant acknowledges that he or she has carefully read and considered
all these Standard Terms and Conditions, including the restraints imposed upon
him or her pursuant to Sections 7, 8 and 10.  The Participant also agrees that
each of the restraints contained herein is necessary for the protection of the
goodwill, Confidential Information, Trade Secrets and other legitimate interests
of the Company; that each and every one of these restraints is reasonable in
respect to subject matter, length of time and geographic area; and that these
restraints, individually or in the aggregate, will not prevent him or her from
obtaining other suitable employment during the period in which he or she are
bound by such restraints.  The Participant further acknowledges that, were he or
she to breach any of the covenants contained in Sections 7, 8 and 10, the damage
to the Company would be irreparable.  The Participant therefore agrees that the
Company, in addition to any other remedies available to it, including, without
limitation, the remedies set forth in Sections 9 and 12, shall be entitled to
injunctive relief against his or her breach or threaten breach of said
covenants.  The Participant and the Company further agree that, in the event
that any provision of Sections 7, 8 and 10 shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its being extended over
too great a time, too large a geographic area or too great a range of
activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.

12.



VIOLATION OF PROMISES

The Participant agrees that if he or she violates any of his or her promises in
Section 10 above, (a) the Option, to the extent then unexercised, whether vested
or unvested, will be immediately forfeited and cancelled and (b) the Participant
will be required to immediately deliver to the Company an amount (in cash or in
shares of Common Stock) equal to the market value (on the date of exercise) of
any shares of Common Stock acquired on exercise of the Option less the



6

 

--------------------------------------------------------------------------------

 



exercise price paid for such shares to the extent such shares were acquired by
him or her upon exercise of the Option at any time from 180 days prior to the
date when he or she leaves the Company to 180 days after the date when the
Company learns that he or she has not complied with any such promise.  The
Participant agrees that he or she will deliver such shares of Common Stock (or
the fair market value thereof) to the Company on such terms and conditions as
may be required by the Company.  The Participant further agrees that the Company
will be entitled to enforce this repayment obligation by all legal means
available, including, without limitation, to set off the market value of any
such shares of Common Stock against any amount that might be owed to him or her
by the Company.

GENERAL

﻿

13.



ARBITRATION

The Participant agrees and the Company agrees that any controversy, claim, or
dispute arising out of or relating to this Agreement or the breach of any of
these terms and conditions, or arising out of or relating to his or her
employment relationship with the Company or any of its affiliates, or the
termination of such relationship, shall be resolved by binding arbitration
before a neutral arbitrator under the rules set forth in the
Federal  Arbitration Act, except for claims by the Company relating to his or
her breach of any of the employee covenants set forth in Paragraphs 5, 6, 7, 8
or 10 above. By way of example only, claims subject to this agreement to
arbitrate include claims litigated under federal, state and local statutory or
common law, such as the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964, as amended, including the Civil Rights Act of 1994,
the Americans with Disabilities Act, the law of contract and the law of
tort.  The Participant and the Company agree that such claims may be brought in
an appropriate administrative forum, but at the point at which the Participant
or the Company seek a judicial forum to resolve the matter, this agreement for
binding arbitration becomes effective, and the Participant and the Company
hereby knowingly and voluntarily waive any right to have any such dispute tried
and adjudicated by a judge or jury.  The foregoing not to the contrary, the
Company may seek to enforce the employee covenants set forth in Paragraphs 5, 6,
7, 8 or 10 above, in any court of competent jurisdiction.

This agreement to arbitrate shall continue in full force and effect despite the
expiration or termination of these Standard Terms and Conditions or the
Participant’s employment relationship with the Company or any of its
affiliates.  The Participant and the Company agree that any award rendered by
the arbitrator shall be final and binding and that judgment upon the final award
may be entered in any court having jurisdiction thereof.  The arbitrator may
grant any remedy or relief that the arbitrator deems just and equitable,
including any remedy or relief that would have been available to the
Participant, the Company or any of its affiliates had the mater been heard in
court.  All expenses of the arbitration, including the required travel and other
expenses of the arbitrator and any witnesses, and the costs relating to any
proof produced at the direction of the arbitrator, shall be borne equally by the
Participant and the Company unless otherwise mutually agreed or unless the
arbitrator directs otherwise in the award.  The arbitrator’s compensation shall
be borne equally by the Participant and the Company unless otherwise mutually
agreed or unless the law provides otherwise.

14.



SEVERABILITY

If any provision of these Standard Terms and Conditions is, becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction, such
provision shall be construed or deemed amended or limited in scope to conform to
applicable laws or, in the discretion of the Company, it shall be stricken and
the remainder of these Standard Terms and Conditions shall remain in force and
effect.





7

 

--------------------------------------------------------------------------------

 



15.



CHOICE OF LAW; JURISDICTION

All questions pertaining to the construction, regulation, validity, and effect
of these Standard Terms and Conditions shall be determined in accordance with
the laws of the State of Utah, without regard to the conflict of laws
doctrine.  The Company and the Participant hereby consent and submit to the
personal jurisdiction and venue of any state or federal court located in the
county of Salt Lake City within the State of Utah for resolution of any and all
claims, causes of action or disputes arising out of or related to these Standard
Terms and Conditions.  Sections 8(ii) and 10 shall not apply to employees who
are subject to California law.

16.



AMENDMENTS

The Plan and these Standard Terms and Conditions may be amended or altered by
the Committee or the Company’s Board of Directors to the extent provided in the
Plan.

17.



RESTRICTIONS ON RESALES OF SHARES ACQUIRED PURSUANT TO OPTION EXERCISE

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any Common Stock
issued as a result of the exercise of the Option, including without limitation
(a) restrictions under an insider trading policy, (b) restrictions designed to
delay and/or coordinate the timing and manner of sales by Participant and other
optionholders and (c) restrictions as to the use of a specified brokerage firm
for such resales or other transfers.

18.



INCOME TAXES

The Company shall not deliver shares of Common Stock in respect of the exercise
of any Option unless and until the Participant has made satisfactory
arrangements to satisfy all applicable tax withholding obligations.  Unless the
Participant pays the tax withholding obligations to the Company by cash or check
in connection with the exercise of the Option, tax withholding may be effected,
at the Company’s option, by withholding Common Stock issuable in connection with
the exercise of the Option (provided that shares of Common Stock may be withheld
only to the extent that such tax withholding will not result in adverse
accounting treatment for the Company).  The Participant acknowledges that the
Company shall have the right to deduct any taxes required to be withheld by law
in connection with the exercise of the Option from any amounts payable by it to
the Participant (including, without limitation, future cash wages).

19.



NON-TRANSFERABILITY OF OPTION

Except as permitted under the Plan, the Participant may not assign or transfer
the Option to anyone other than by will or the laws of descent and distribution
and the Option shall be exercisable only by the Participant during his or her
lifetime or, following a Participant’s death, by the Participant’s
beneficiary.  The Company may cancel the Participant’s Option if the Participant
attempts to assign or transfer it in a manner inconsistent with this Section 19.

20.



LIMITATION OF INTEREST IN SHARES SUBJECT TO OPTION

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Grant Notice
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person upon exercise of the Option or
any part of it.  Nothing in the Plan, in the Grant Notice, these Standard Terms
and Conditions or any other instrument executed pursuant to the Plan shall
confer upon the Participant any right to continue in the Company’s employ or
service nor limit in any way the Company’s right to terminate the Participant’s
employment at any time for any reason.



8

 

--------------------------------------------------------------------------------

 



21.



OTHER AGREEMENTS SUPERSEDED

The Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between the Participant and the Company regarding the
Option.  Any prior agreements, commitments or negotiations concerning the Option
are superseded.



9

 

--------------------------------------------------------------------------------